Citation Nr: 0704558	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of a spouse who requires the regular aid and attendance (A&A) 
of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO, among other things, denied entitlement to SMC based 
on the veteran's spouse's need for A&A.  Although in a June 
2004 statement in support of claim (VA Form 21-4138), the 
veteran initially expressed satisfaction with this decision 
and withdrew "any pending appeals," he subsequently filed a 
July 2004 notice of disagreement (NOD) with the denial of SMC 
based on his spouse's need for A&A.  That NOD was timely and 
therefore valid.  See 38 C.F.R. §§ 20.204(c), 20.302(a) 
(2006).   The RO issued a statement of the case (SOC) in June 
2005 and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2005.  After additional evidence was received, in August 
2005, the RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claim.  

In January 2007, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the veteran when 
further action, by him and his spouse, is required.


REMAND

38 U.S.C.A. § 1115(E)(ii) (West 2002) provides for payment of 
monthly compensation on account of a spouse who is helpless 
or so nearly helpless as to need or require the regular A&A 
of another person.  38 C.F.R. § 3.351 sets forth the criteria 
for determining whether increased compensation is payable to 
a veteran by reason of his spouse being in need of A&A.  
38 C.F.R. § 3.351(a)(2) (2006).  38 C.F.R. § 3.351(c) 
provides, as is relevant here, that a spouse in considered in 
need of regular A&A if she establishes a factual need for A&A 
under the criteria of 38 C.F.R. § 3.352(a) (2006).  That 
provision lists numerous factors in making the A&A 
determination, including the inability of a claimant to dress 
or undress herself; whether she is unable to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; whether she is unable to attend to the 
wants of nature; whether she suffers from incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect her from hazards or dangers incident 
to her daily environment; and whether she is bedridden, i.e., 
whether her disabilities, through their inherent character, 
actually require that she remain in bed.  

In the April 2003 report of examination of the veteran's 
spouse for purposes of determining housebound status or 
permanent need for regular A&A, the VA physician indicated, 
as to the question regarding other pathology that affect the 
ability to perform self-care, ambulate or travel beyond the 
premises of the home (#28), only "loss of memory."  The 
diagnoses included depression/ pseudodementia vs. dementia.  
However, later received private medical records reflect that 
the veteran's spouse has been diagnosed with Alzheimer's 
disease, dementia, and difficulty with cognition.  In an 
attachment to his substantive appeal, the veteran indicated 
that his spouse's symptoms required more assistance than 
reflected in the April 2003 examination report, and, in the 
November 2006 appellant's brief, the veteran's representative 
argued that a remand is necessary for a new examination to 
adequately evaluate the current severity of the veteran's 
spouse's disabilities.

Given the indications of worsening disability since the April 
2003 examination, and the need for a current assessment of 
the spouse's mental and physical incapacities due to her 
Alzheimer's disease and other disabilities and their effect 
on her ability to care for herself in light of the above A&A 
criteria, the Board agrees that further VA examination of the 
veteran's spouse should be accomplished.  See 38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Specific findings should include whether the 
veteran's spouse is able to dress or undress herself, or to 
keep herself ordinarily clean and presentable; whether she is 
unable to feed herself through loss of coordination of upper 
extremities or through extreme weakness; whether she is 
unable to attend to the wants of nature; whether she suffers 
from incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her from hazards or 
dangers incident to her daily environment; and whether she is 
bedridden, i.e., whether her disabilities, through their 
inherent character, actually require that she remain in bed.  
The veteran and his spouse are hereby advised that her 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increased 
compensation.  See 38 C.F.R. § 3.655(b) (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran's spouse fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the spouse to undergo further 
examination, the RO should afford the veteran further 
opportunity to present information and evidence pertinent to 
the claim via a notice letter that is compliant with the 
Veteran's Claims Assistance Act of 2000 (VCAA).  In this 
regard, the Board notes that a previously-issued March 2004 
VCAA letter explained how to establish entitlement to an 
increased rating and service connection, but not SMC based on 
A&A.  Further, while a September 2004 VCAA letter explained 
the requirements for SMC based on A&A, that letter also 
erroneously indicated that the veteran would have to provide 
new and material evidence in order to reopen the claim for 
A&A.  

In providing such notice, the RO should notify the veteran 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also request that the veteran furnish all pertinent 
evidence in his possession, and ensure that its notice is 
compliant with pertinent decisions of the United States Court 
of Appeals for Veterans Claims (Court) that expound upon the 
duties imposed by the VCAA, to include, as regards 
information relevant to assigning effective dates, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:
 
1. The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for SMC on account of a 
spouse who requires the regular A&A of 
another person.

The RO should also again invite the 
veteran to submit all pertinent evidence 
in his possession, and ensure that its 
letter to him meets the requirements of 
Court decisions that expound upon the 
duties imposed by the VCAA, to include, 
as regards information pertaining to 
effective dates, Dingess/Hartman (cited 
to above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran's spouse 
to undergo a VA A&A examination, by a 
physician, at an appropriate VA medical 
facility.  Notice should be sent to the 
veteran clearly indicating that the 
scheduled examination is for his spouse.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran's 
spouse, and the report of the examination 
should include discussion of the  
spouse's documented medical history and 
assertions. All indicated clinical tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings as to whether the veteran's 
spouse is able to dress or undress 
herself, or to keep herself ordinarily 
clean and presentable; whether she has a 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; whether she is unable to 
feed herself through loss of coordination 
of upper extremities or through extreme 
weakness; whether she is unable to attend 
to the wants of nature; whether she 
suffers from incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect her from 
hazards or dangers incident to her daily 
environment; and whether she is 
bedridden, i.e., whether her 
disabilities, through their inherent 
character, actually require that she 
remain in bed.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran's spouse fails to 
report to the scheduled examination, the 
RO must obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for SMC on 
account of a spouse who requires the 
regular A&A of another person.  If the 
spouse fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority. 

7.  If the claim remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



